 

Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page-tef++
For Office use only: Clerk’s

Office time stamp upon
receipt

 

 

 

 

CITY OF QUINCY
CITY CLERK’S OFFICE
SOBER LIVING HOUSE REGISTRATION

No person shall open or operate a sober house or work for a sober house in the city until the
information required in the attached registration application has been provided to the City
Clerk. No sober house may operate within the city without first obtaining a registration from
the Office of the City Clerk. The Operator of any sober house in the city shall be responsible for
updating all required information on a monthly basis, as necessary. The attached registration
application is to be submitted to the City Clerk’s Office within 30 days of an application for an
occupancy permit for new operators. (Order No. 2017-139)

As used herein, the following terms shall have the following meanings.

Operator A company, business or individual who provides services to or for a
sober house, including the placement of individuals in a residence,
setting house rules, and/or governing the behavior of occupants while
residents of the home. An operator does not include a property owner
or property manager that exclusively handles real estate contracting,
property management, and leasing of the property and who does not
receive compensation for services under the first sentence, above.

Parking Plan A plan that provides for adequate off-street parking to insure that
residents of the sober house and abutting residents can safely and
conveniently park their vehicle(s).

Sober House A dwelling unit occupied by more than four (4) persons, all of whom
are in recovery from chemical dependency and considered handicapped
under the Federal Fair Housing Act Amendments of 1988, that provides
a non-institutional residential environment in which the residents
willingly subject themselves to written rules and conditions, including
prohibition of alcohol and drug use (except for prescription
medications obtained and used under medical supervision),
intended to encourage and sustain their recovery.

Within 10 business days of receipt of satisfactory registration application (attached), the City
Clerk shall issue the registration.
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 2 of 11

CITY OF QUINCY
SOBER LIVING HOUSE REGISTRATION:

1. Copy of City of Quincy Council Order 2017-139 was provided to applicant on
Applicant initial:

2. Name and address of structured Sober Living House:

 

 

3. Property OWNER:

 

NAME:

 

ADDRESS:

 

EMAIL:

 

CELL:

 

Land Line:

 

Driver’s
License/Government Issued
ID Number:

Clerk’s Office must be notified of updated owner information within 30 days of a change in Owner

 

 

 

 
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 3 of 11

4. Sober Living House OPERATOR:

 

NAME:

 

ADDRESS:

 

EMAIL:

 

| CELL:

 

Land Line:

 

| Driver’s
License/Government
Issued ID Number:

 

 

 

 

Clerk’s Office must be notified of updated Operator information within 30 days of a change in
Operator

5. Sober Living House MANAGER:

 

NAME:

 

ADDRESS:

 

EMAIL:

 

CELL:

 

Land Line:

 

Driver’s
License/Government
Issued ID Number:

 

 

 

 

Clerk’s Office must be notified of updated Manager information within 30 days of a change in
Manager
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 4 of 11

6. REQUIRED ATTACHMENTS: ( if not attached please provide explanation as to why)

 

Check if
REQUIRED ATTACHMENTS: | attached: If not, please explain:

 

EXECUTED LEASE

 

Operating Plan for House**

 

Tenant Rules & Regulations

 

Written Intake Procedures

 

Relapse Policy

 

Discharge Plan

 

Sample (blank) resident forms

 

Signed Operator Affirmation
(attached to this application)
Signed Safety Certification

(attached to this application)

 

 

 

 

 

 

** Operating plan must include: (i) supervisory roles and responsibilities (ii) plans that facilitate the
rehabilitative process (iii) property maintenance plans and (iv) property control plans (e.g., Parking Plan,
noise abatement) consistent with City Ordinances
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 5 of 11

SOBER HOUSE OPERATOR AFFIRMATION:

I, , operator of

Name & Address of Sober Home:

 

Hereby affirm:

|) only residents (other than house manager(s) who have the disability of
addiction to drugs and/or alcohol as defined by state and federal laws are eligible
to reside at the sober house

Il) said home will not admit persons who pose a direct threat to the health or
safety of others such as persons on the sex offender registry or prison pre-parolee

Signed DATE:

PRINT NAME:

 
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 6 of 11

SOBER HOUSE OPERATOR SAFETY CERTIFICATION:

I, , operator of

Name & Address of Sober Home:

 

Hereby affirm:

The above property has:

1) Functioning smoke detectors in the sleeping rooms and common areas
Il) Functioning carbon monoxide detectors

Ill) Functioning fire extinguishers in plain sight and/or clearly marked

IV) Interior and exterior of the property is functional, safe, clean and free of fire
hazards

Each device to be inspected annually by Quincy Fire in March.

Signed DATE:

PRINT NAME:

 

Voluntary Fire Safety Inspection by Quincy Fire Department:

Date of Inspection:

 

Fire Department Signature:

 
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 7 of 11

INTRODUCED BY: WARD FOUR COUNCILLOR - BRIAN PALMUCCI
WARD ONE COUNCILLOR —- MARGARET E. LAFOREST
WARD FIVE COUNCILLOR - KIRSTEN L. HUGHES

CITY OF QUINCY

IN COUNCIL

ORDER NO. 2017-139

ORDERED: September 05, 2017

BE IT ORDAINED, the City Council if the City of Quincy that the Quincy Municipal
Code is hereby amended as follows;

In Title 17 City of Quincy Zoning Ordinance Chapter 17.16 Use Regulation, Section
17.16.020

In Title 7 Special Residential Regulations add the following new section:
7.2 Sober Homes
1.0 Purpose

The purpose of this ordinance is to address issues relating to sober houses in Quincy.
Structured sober houses provide housing for individuals in recovery from addiction to drugs
and/or alcohol, including people who may have co- occurring mental health issues, as they
transition from the treatment setting to life in the community. This housing assists
individuals to return to the community through support in an alcohol- and drug-free, home-
like environment.

This ordinance is intended to protect the residents of sober houses from operators who
engage in abuse, neglect, mistreatment, fraud, and/or inadequate supervision of this
vulnerable population as well as to protect the residents of structured sober living homes
and the neighboring community from operators who fail to provide a supportive,
residential family-like living environment necessary for the residents to achieve and
maintain sobriety, in a manner consistent with the reasonable expectations of residents
living where sober houses are located in regard to their quality of life.
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 8 of 11
ORDER NO. 2017 — 139 Page 2 of 5

2.0 Definitions

As used herein, the following terms shall have the following meanings.

Operator A company, business or individual who provides services to or for
a sober house, including the placement of individuals in a residence,
setting house rules, and/or governing the behavior of occupants
while residents of the home. An operator does not include a
property owner or property manager that exclusively handles real
estate contracting, property management, and leasing of the
property and who does not receive compensation for services under
the first sentence, above.

Parking Plan A plan that provides for adequate off-street parking to insure that
residents of the sober house and abutting residents can safely and
conveniently park their vehicle(s).

Reasonable A change, adaptation or modification of Quincy Zoning regulations
Accommodation to allow a person seeking to take advantage of sober housing to
reasonably do so in the city of Quincy.

Sober House A dwelling unit occupied by more than four (4) persons, all of
whom are in recovery from chemical dependency and considered
handicapped under the Federal Fair Housing Act Amendments
of 1988, that provides a non-institutional residential environment in
which the residents willingly subject themselves to written rules and
conditions, including prohibition of alcohol and drug use
(except for prescription medications obtained and used under
medical supervision), intended to encourage and sustain their
recovery.

3.0 Regulation and Oversight

A. Registration Required

No sober house may operate within the city without first obtaining a registration as
provided in this chapter. No person shall open or operate a sober house or working for a
sober house in the city until the information required in this section has been provided to
the City Clerk. The Operator of any sober house in the city shall be responsible for
updating all required information on a monthly basis, as necessary. Application for this
registration within 60 days of the effective date of this ordinance by any current operator,
and within 30 days of the date of application for an occupancy permit for all new operators.
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 9 of 11
ORDER NO. 2017 — 139 Page 3 of 5

B. Registration Application

Every applicant for a registration to operate a sober house shall provide the following
information and documentation:

(1) The name and full street address of the structured sober living home;

(2) The name, full street address, mobile and land phone numbers, email
address, and driver’s license or government issued identification number
of the property owner and the Operator;

(3) After a house manager is hired, each house manager’s name, full home
living street address, mobile and land phone numbers, email address, and
driver’s license or government issued identification number;

(4) If the operation of the sober house involves a lease, a copy of the lease
then currently in effect;

(5) The operation plan for the sober house, including supervisory roles and
responsibilities, all plans that facilitate the rehabilitative process and those
that address the maintenance and control of the property including
parking, noise abatement and the like, all consistent with local ordinances;

(6) The tenant rules and regulations, written intake procedures and relapse
policy, and discharge plan;

(7) An affirmation by the Operator that only residents (other than the house
manager(s)) who have the disability of addiction to drugs and/or alcohol
as defined by state and federal law are eligible to reside at the sober house
and the home will not admit persons who pose a direct threat to the
health or safety of others such as persons on the sex offender registry or
ptison pre-parolee;

(8) A blank copy of every form that residents and potential residents are
required to complete; and

(9) A voluntary fire safety inspection of the property shall be offered as part
of the registration process by the Quincy Fire Department.

(10) A signed and dated safety certification that the following safety devices are
installed and fully functional as well as a schedule for self-inspecting each
device:

Functioning smoke detectors in the sleeping rooms and common areas
b. Functioning carbon monoxide detectors

c. Functioning fire extinguishers in plain sight and/or clearly marked
locations

d. Interior and exterior of the property is in a functional, safe and clean
condition and free of fire hazards.

(11) Contact information shall be provided on an annual basis and updated
within 30 days of any change.
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 10 of 11
ORDER NO. 2017 — 139 Page 4 of 5

C. Registration Issuance

Upon receipt of the foregoing information, the City Clerk shall issue the registration required
by this chapter as an administrative/ministerial matter. The City Clerk may deny the
registration for a sober house and may deny any transfer of a current registration or revoke a
current registration only under the following circumstances:

(1) The owner or operator has provided materially false or misleading information
on its application or omitted any pertinent information;

(2) Any owner or operator has an employment history in which he or she was
terminated during the prior five years or any staff person has an employment
history in which he or she was terminated in the prior year, due to physical
assault, sexual harassment, embezzlement, theft, falsifying a drug test, or selling
or furnishing illegal drugs or alcohol;

(3) Any Operator of a sober house who is in recovery from drug and/or alcohol
addiction who has been clean and sober for fewer than two full years as of the
date of application for this registration or the date of employment;

(4) Repeated violations of the operating rules and regulations submitted as part
of the application for the registration , and/or the supervision requirements in
the sober house for the residents during hours of operation, the structured
sober living home’s rules and regulations, written intake procedures, relapse
policy, or discharge procedure and policy.

D. Parking Plan

The Operator of a sober house shall provide a parking plan for review and approval by the
director of Inspectional Services or his designee providing for off street parking to
accommodate residents and to address parking impacts of the residence on the abutters.

4.0. Severability

If any section, subsection, sentence, clause, phrase or portion of this ordinance or any part
of the code adopted herein by reference is for any reason held to be invalid or
unconstitutional by the decision of any court of competent jurisdiction, such decision shall
not affect the validity of the remaining portions thereof.

5.0. Council Review

Recognizing that this ordinance necessarily implicates an individual’s rights of privacy and
association, various competing interests of residents in the community, and Federal and
State regulations that govern housing and/or sober houses, the City Council shall annually,
at its first meeting in March, schedule a committee review of this ordinance so as to insure
that it is both lawfully and effectively achieving its purpose.
Case 1:19-cv-11827-PBS Document 1-1 Filed 08/26/19 Page 11 of 11

ORDER NO. 2017 — 139 Page 5 of 5
PASSED TO BE ORDAINED: October 16, 2017
orn yeot of. Gut
CLERK OF COUNCIL
APPROVED: October 17, 2017
MAYOR

YEAS Cain, Croall, DiBona, Finn, Harris, Hughes, Laforest, Liang, Palmucci

NAYS Cain, Croall, DiBona, Finn, Harris, Hughes, Laforest, Liang, Palmucci
